Exhibit 10.1

AMENDMENT TO STOCK OPTION AGREEMENTS

This AMENDMENT TO STOCK OPTION AGREEMENTS (this “Amendment”) is entered into
effective as of _______ ___, 20___ by and between Advanced Drainage Systems,
Inc., a Delaware corporation (the “Company”), and the undersigned (the
“Optionee”).

WHEREAS, under the Company’s 2000 Incentive Stock Option Plan and/or 2013 Stock
Option Plan (each, as amended), the Company and the Optionee entered into one or
more Incentive Stock Option Agreements and/or Non-Qualified Stock Option
Agreements (each, an “Agreement” and collectively, the “Agreements”), pursuant
to which the Company granted to the Optionee options to purchase shares of
common stock of the Company; and

WHEREAS, the Company and the Optionee desire to amend each of the Agreements as
set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Definitions. Capitalized terms used herein but not defined herein shall have
the respective meanings set forth in the Agreements.

2.Amendment. Each of the Agreements is hereby amended by deleting §7 and
replacing it with the following:

§7.Payment of Option Price. At the time of exercise of the Option, the Optionee
shall pay the entire option price for the Option Shares being purchased (a) in
cash or by check, (b) in Stock or (c) in any combination of cash, check and
Stock. The Board, in its sole discretion, shall establish the value of any Stock
that is used in payment of the option price. Payment for any Option Shares to be
purchased upon exercise of an Option may also be made by delivering a properly
executed exercise notice to the Company, together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds to pay the option price and applicable tax withholding amounts
(if any). Upon receipt of the entire option price for the Stock being purchased
and compliance by the Optionee with any other applicable requirements hereunder,
the Company shall forthwith cause certificates for such Stock to be delivered to
the Optionee.

 

3.Reaffirmation. The parties hereby ratify and reaffirm all of the other terms
and conditions of the Agreements and such Agreements, as amended and
supplemented by this Amendment, shall remain in full force and effect.

4.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original.

[Signature Page Follows]



010-8729-6772/2

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first set forth above.

 

ADVANCED DRAINAGE SYSTEMS, INC.

By:

Name:

Title:

 

OPTIONEE:

 

Print Name:

2



010-8729-6772/2

 

 

